Case: 19-31023     Document: 00515614992         Page: 1    Date Filed: 10/26/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 26, 2020
                                  No. 19-31023                           Lyle W. Cayce
                                                                              Clerk

   Federal Deposit Insurance Corporation, as Receiver
   for First NBC Bank,

                                                            Plaintiff—Appellee,

                                      versus

   Daniel Belcher,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-12561


   Before Stewart, Clement, and Costa, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         The Federal Deposit Insurance Corporation (“FDIC”) filed an action
   in the district court seeking to enforce an administrative subpoena that
   ordered Daniel Belcher to submit to a deposition. The court granted the
   FDIC’s motion to enforce the subpoena. Belcher then filed this appeal
   seeking to vacate the district court’s judgment. In the interim, the district
   court denied Belcher’s request for a stay pending the outcome of this appeal.
   Belcher sat for the deposition. Nevertheless, we now vacate the district
Case: 19-31023      Document: 00515614992          Page: 2   Date Filed: 10/26/2020




                                    No. 19-31023


   court’s judgment enforcing the FDIC’s subpoena and remand the case for
   proceedings consistent with this opinion.
                                         I.
          This lawsuit is one of many related to the collapse of First NBC Bank
   of New Orleans (“the Bank”). In 2013, Ernst & Young (“EY”) was hired to
   audit the financial statements of First NBC Bank Holding Company (“the
   Holding Company”). The Holding Company’s only asset was the Bank.
   When the Bank began to struggle financially, the Public Company
   Accounting Oversight Board (“PCAOB”) initiated an investigation into
   EY’s audits of the Holding Company.
          The subject of the PCAOB’s investigation was EY. As part of its
   investigation, the PCAOB requested numerous documents from EY, which
   turned them over under the impression that they were confidential and
   privileged under federal law. See 15 U.S.C. § 7215(b)(5)(A). The PCAOB also
   deposed several of EY’s auditors as part of its investigation. Those
   depositions resulted in hundreds of pages of transcripts. EY also believed
   those transcripts were confidential and privileged. Among the EY auditors
   deposed by the PCAOB was Daniel Belcher.
          When the Bank failed, the Louisiana Office of Financial Institutions
   appointed the FDIC to serve as the Bank’s receiver. In this capacity, the
   FDIC began its own investigation into EY’s audits of the Holding Company.
   The FDIC ultimately sought to hold EY liable for significant monetary losses
   resulting from the Bank’s failure. In search of evidence to use against EY, the
   FDIC asked the PCAOB for documents it had because of its investigation
   into EY. Among the documents sought by the FDIC were four days’ worth
   of transcripts from Belcher’s deposition before the PCAOB. The PCAOB
   gave the transcripts—and many other documents—to the FDIC.




                                         2
Case: 19-31023        Document: 00515614992             Page: 3      Date Filed: 10/26/2020




                                        No. 19-31023


           After reviewing Belcher’s deposition testimony to the PCAOB, the
   FDIC decided it also wanted to depose him. It served him with a pre-suit
   administrative subpoena ordering him to submit to a deposition. On the
   advice of EY’s lawyers, Belcher refused to comply with the subpoena. It was
   their view that the FDIC’s lawyers committed a legal violation and an ethical
   breach when they sought and obtained documents from the PCAOB that EY
   believed were confidential and privileged under federal law.
           The FDIC responded by filing a complaint against Belcher in the
   district court seeking to enforce its administrative subpoena pursuant to 12
   U.S.C. § 1818(n). The next day, the FDIC moved to enforce the subpoena.
   Belcher responded with a motion seeking to quash the subpoena and
   disqualify the FDIC’s counsel because of the alleged ethical violations. EY,
   meanwhile, moved to intervene.
           The district court granted the FDIC’s motion and denied Belcher’s
   and EY’s. The court’s decisions turned on its holding that Belcher’s rights
   under federal law were not violated when the PCAOB shared transcripts of
   his deposition testimony with the FDIC. The court reasoned that even
   though      the   material    was    confidential     and    privileged     under     15
   U.S.C. § 7215(b)(5)(A), the FDIC, in its capacity as the Bank’s receiver, was
   entitled to receive the documents as “the appropriate Federal functional
   regulator” of the Bank under 15 U.S.C. § 7215(b)(5)(B)(ii)(II).
           Almost immediately, Belcher filed a notice of appeal. He also moved
   to stay the district court’s order pending the outcome of the appeal. The
   district court denied his request for a stay. Belcher sat for the deposition on
   January 28, 2020. 1



           1
            The parties agree that Belcher’s compliance with the district court’s order did
   not moot this appeal. But mootness is a jurisdictional question, and federal jurisdiction




                                              3
Case: 19-31023         Document: 00515614992              Page: 4       Date Filed: 10/26/2020




                                          No. 19-31023


                                               II.
           We generally review the enforcement of an administrative subpoena
   for abuse of discretion. See Consumer Fin. Prot. Bureau v. Source for Pub. Data,
   L.P., 903 F.3d 456, 458 (5th Cir. 2018). Conclusions of law that underly the
   enforcement of such a subpoena, however, are reviewed de novo. Id.
                                               III.
           The issue of first impression squarely before us is whether the district
   court erred by holding that the FDIC, in its capacity as the Bank’s receiver,
   was “the appropriate Federal functional regulator” in this case, entitling it
   to receive otherwise confidential and privileged documents from the
   PCAOB. 2
           15 U.S.C. § 7215(b)(5)(A) provides, in relevant part:
                   [A]ll documents and information prepared or
                   received by or specifically for the [PCAOB] . . .
                   in connection with . . . an investigation under this


   cannot be conferred by an agreement between the parties. See Giannakos v. M/V Bravo
   Trader, 762 F.2d 1295, 1298 (5th Cir. 1985). Nevertheless, we agree with the parties.
   Because the district court on remand can “fashion some form of meaningful relief,” this
   appeal is not moot. Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992).
   Exactly what that relief might entail is beyond the scope of our concern. However, it is
   undisputed by the parties that the district court could strike Belcher’s deposition testimony
   before the FDIC.
           2
              The FDIC suggests this issue is not squarely before us. Instead, it posits that we
   need not reach this statutory interpretation issue because we can affirm on the ground that
   it is “undisputed” that the FDIC had the authority to seek the subpoena, its demand in the
   subpoena was not too indefinite, and the information sought by it was reasonably relevant
   to its ongoing investigation into the Bank. See United States v. Morton Salt Co., 338 U.S.
632, 652 (1950). As Belcher points out, the district court’s order enforcing the subpoena
   and denying Belcher’s and EY’s motions as moot turned entirely on its interpretation of 15
   U.S.C. §§ 7215 and 6809. Because the district court’s judgment was dependent on this
   holding, Belcher’s request that we interpret the statutes de novo is properly within our
   scope of review.




                                                4
Case: 19-31023      Document: 00515614992            Page: 5   Date Filed: 10/26/2020




                                      No. 19-31023


                 section, shall be confidential and privileged as an
                 evidentiary matter (and shall not be subject to
                 civil discovery or other legal process) in any
                 proceeding in any Federal or State court . . . .
   The parties agree that the transcripts of Belcher’s deposition testimony to
   the PCAOB fell within the purview of this statute because they were
   documents prepared by the PCAOB in connection with an investigation
   under 15 U.S.C. § 7215. What they disagree about is whether the FDIC, in its
   capacity as receiver for the Bank, fits within an exception to this rule.
          The       applicable      exception        is    provided      by    15
   U.S.C. § 7215(b)(5)(B)(ii)(II), which provides, in relevant part:
                 Without the loss of its status as confidential and
                 privileged in the hands of the [PCAOB], all
                 information referred to in subparagraph (A)
                 may—
                 ...
                         (ii) in the discretion of the [PCAOB],
                         when determined by the [PCAOB] to be
                         necessary to accomplish the purposes of
                         this Act or to protect investors, be made
                         available to—
                         ...
                                 (II) the appropriate Federal
                                 functional regulator (as defined in
                                 section 6809 of this title), other
                                 than the [Securities and Exchange]
                                 Commission, and the Director of
                                 the Federal Housing Finance
                                 Agency, with respect to an audit
                                 report for an institution subject to
                                 the jurisdiction of such regulator[.]




                                           5
Case: 19-31023      Document: 00515614992           Page: 6   Date Filed: 10/26/2020




                                     No. 19-31023


   The key language for our purposes appears in subsection (II): “the
   appropriate Federal functional regulator . . . .” The FDIC argues that it is the
   appropriate Federal functional regulator in this case. Belcher argues that it’s
   not.
          Because subsection (II) expressly incorporates the definition of a
   Federal functional regulator from 15 U.S.C. § 6809, we turn now to
   subsection (2) of that statute, which provides:
                 The term “Federal functional regulator”
                 means—
                 (A) the Board of Governors of the Federal
                 Reserve System;
                 (B) the Office of the Comptroller of the
                 Currency;
                 (C) the Board of Directors of the Federal Deposit
                 Insurance Corporation;
                 (D) the Director of the Office of Thrift
                 Supervision;
                 (E) the National Credit Union Administration
                 Board; and
                 (F) the Securities and Exchange Commission.
   There is no denying that “the Board of Directors of the [FDIC]” is a Federal
   functional regulator under 15 U.S.C. § 6809(2). The question for us is
   whether the FDIC, acting in its capacity as the Bank’s receiver, as opposed
   to its corporate or governing capacity, is the appropriate one in this case. See
   15 U.S.C. § 7215(b)(5)(B)(ii)(II).
          “Rules of grammar govern statutory interpretation unless they
   contradict legislative intent or purpose.” Nielsen v. Preap, 139 S. Ct. 954, 965
   (2019) (cleaned up). When Congress modified “Federal functional
   regulator” with the definite article “the” and the adjective “appropriate,” it




                                          6
Case: 19-31023         Document: 00515614992             Page: 7      Date Filed: 10/26/2020




                                         No. 19-31023


   made clear that there can only be one appropriate Federal functional regulator
   “with respect to an audit report for an institution subject to the jurisdiction
   of such regulator.” 15 U.S.C. § 7215(b)(5)(B)(ii)(II); see Rumsfeld v. Padilla,
   542 U.S. 426, 434 (2004) (explaining that the appearance of the definite
   article “the” before the word “person” in a statute indicated that there was
   only one “person” who could fit the definition within the statute). The
   FDIC, however, asks us to interpret this language in a way that would
   establish two appropriate Federal functional regulators in this case: the FDIC,
   as the appropriate Federal functional regulator of the Bank, and the Federal
   Reserve, as the appropriate Federal functional regulator of the Holding
   Company. 3 Such a conclusion would contravene the language of the statute.
           The FDIC’s response is that because EY’s audit reports were “for”
   the Holding Company and the Bank, 4 the statute permits multiple
   appropriate Federal functional regulators in this case. Assuming that an audit
   report can be “for” multiple entities, the FDIC is not the “appropriate”
   Federal functional regulator here. That’s because the FDIC was acting in its
   capacity as the Bank’s receiver when it acquired the confidential documents
   from the PCAOB, not as the Bank’s regulator. See Fed. Deposit Ins. Corp. v.
   Ernst & Young LLP, 374 F.3d 579, 581 (7th Cir. 2004) (explaining that “it is
   helpful” to treat the FDIC as three different entities depending on whether
   it acts in its corporate, receiver, or regulatory capacity).
          The FDIC points us to subsections of 12 U.S.C. § 1821 as evidence of
   Congress’s ability to distinguish between the FDIC in its various capacities
   to show that its intent was not to do so here by referring only to “the Board


          3
              It is undisputed that the Holding Company is regulated by the Federal Reserve.
          4
             Although the Holding Company is the entity that engaged EY to complete the
   audit reports, they were completed on a consolidated basis, and the Bank later submitted
   the same reports to the FDIC to comply with various reporting requirements.




                                               7
Case: 19-31023      Document: 00515614992           Page: 8   Date Filed: 10/26/2020




                                     No. 19-31023


   of Directors of the Federal Deposit Insurance Corporation” in 15
   U.S.C. § 6809(2)(C). See, e.g., 12 U.S.C. §§ 1821(d)(2)(K) (“In carrying out
   its responsibilities in the management and disposition of assets from insured
   depository institutions, as conservator, receiver, or in its corporate capacity,
   the [FDIC] . . . .”); § 1821(d)(10)(B) (“The receiver may, in the receiver’s
   sole discretion, pay dividends on proved claims at any time, and no liability
   shall attach to the Corporation (in such Corporation’s corporate capacity or
   as receiver) . . . .”). We recognize that Congress’s decision to specifically
   address the FDIC’s different capacities in one statute can be evidence of its
   intent not to differentiate among the capacities in another. See Marx v. Gen.
   Revenue Corp., 568 U.S. 371, 384 (2013) (relying on Congress’s use of certain
   language in one statute to infer meaning of related language in another
   statute).
          Here, however, context is important. FCC v. AT & T Inc., 562 U.S.
397, 404 (2011) (“The construction of statutory language often turns on
   context . . . .”). 15 U.S.C. § 6809(2) is a list comprised of regulatory bodies.
   The Supreme Court has relied “on the principle of noscitur a sociis—a word
   is known by the company it keeps—to ‘avoid ascribing to one word a meaning
   so broad that it is inconsistent with its accompanying words, thus giving
   unintended breadth to the Acts of Congress.’” Yates v. United States, 574
U.S. 528, 543 (2015) (quoting Gustafson v. Alloyd Co., 513 U.S. 561, 575
   (1995)). Applying that principle here buttresses our conclusion that the FDIC
   is not “the appropriate” Federal functional regulator in this case.
          “The appropriate Federal functional regulator” here is the Federal
   Reserve, not the FDIC. Accordingly, it was improper for the PCAOB to
   disclose to the FDIC, acting in its capacity as receiver for the Bank,
   transcripts of Belcher’s deposition testimony before the PCAOB. See 15
   U.S.C. § 7215(b)(5)(A).




                                          8
Case: 19-31023        Document: 00515614992              Page: 9       Date Filed: 10/26/2020




                                          No. 19-31023


                                              IV.
           We hold that the FDIC was not “the appropriate Federal functional
   regulator” in this case. Accordingly, the PCAOB lacked the authority under
   15 U.S.C. § 7215(b)(5)(B) to share transcripts of Belcher’s deposition
   testimony before it with the FDIC. Because the district court’s judgment
   rested on a contrary interpretation of the applicable statutory language, we
   VACATE the judgment enforcing the FDIC’s administrative subpoena and
   REMAND this case for proceedings consistent with this opinion. 5




           5
              At oral argument, it was brought to our attention that the FDIC, acting in its
   capacity as the Bank’s receiver, recently filed an action against EY in the Eastern District
   of Louisiana seeking to recover monetary damages based on EY’s alleged negligence in
   auditing the Bank. We leave it to the district court on remand to determine whether there
   are common issues between that case and this one that may warrant consolidation.




                                                9
Case: 19-31023     Document: 00515614992            Page: 10   Date Filed: 10/26/2020




                                     No. 19-31023


          Gregg Costa, Circuit Judge, dissenting:
          This is a strange appeal. The documents that are the subject of this
   appeal were not turned over in this proceeding. The FDIC filed this case just
   to enforce an administrative subpoena to depose Daniel Belcher. See 12
   U.S.C. § 1818(n). After the district court enforced the subpoena, and we
   refused to stay that decision, the deposition went forward. Because of the
   controversy about the PCAOB’s earlier production of documents, the FDIC
   did not ask about the documents during the deposition. With the deposition
   complete and this case not being the source of the disputed production, it
   seems odd that this appeal would be the vehicle for deciding if the PCAOB’s
   action was lawful. The PCAOB is not even a party to this case.
          In other words, the appeal seems moot. This case was a limited action
   to enforce a deposition subpoena. That deposition has taken place. What
   more can be done?
          Belcher answers—and the FDIC agrees, though its concession does
   not bind us because mootness is jurisdictional—that there is the possibility
   of some remedy on remand if we conclude that the PCAOB should not have
   turned over the documents. That would be true if this district court had
   ordered production of the PCAOB documents. Even after a party produces
   documents in response to a district court order, the appeal remains live
   because a reversal can result in an order to return those documents. See, e.g.,
   Church of Scientology of Cal. v. United States, 506 U.S. 9, 13–17 (1992) (holding
   that appeal of district court order to turn over tape recordings to IRS was not
   moot because a reversal could result in an order that “the Government []
   return the records”); United States v. Chevron U.S.A., Inc., 186 F.3d 644 (5th
   Cir. 1999) (finding case remained “live” even though documents had been
   produced because the government “would be required to return the
   documents” the district court had ordered produced). But because the




                                          10
Case: 19-31023     Document: 00515614992            Page: 11   Date Filed: 10/26/2020




                                     No. 19-31023


   district court did not order the PCAOB to produce the Belcher documents,
   cases like Church of Scientology do not apply.
          The same problem infects Belcher’s argument that there are
   additional remedies, such as disqualification of the FDIC’s counsel, that the
   district court could impose on remand following an appellate ruling that the
   PCAOB should not have handed over the documents. Again, that might be
   true if the documents had been wrongfully produced in this case. But they
   were produced by the PCAOB before this limited proceeding to compel a
   deposition began. And neither Belcher nor Ernst & Young has brought suit
   against the PCAOB to challenge its administrative action turning over the
   documents. What authority would the district court in this case have to
   remedy alleged misconduct that did not happen before it?
          Consider the following situation. In Lawsuit A, a court orders a
   defendant to turn over documents to the plaintiff. In Lawsuit B filed years
   later between the same parties, the plaintiff still possesses the documents
   from Lawsuit A. I don’t see how the court presiding over Lawsuit B has the
   authority to punish the plaintiff for “wrongfully” obtaining the documents
   via a court order in Lawsuit A. To be sure, the court in Lawsuit B could limit
   the use of the Lawsuit A documents in the new suit. A court always has
   authority to decide what evidence is admissible. But I don’t see how Court
   B can punish a party for something it did with Court A’s authorization.
          Indeed, Belcher cites no authority allowing a trial court to sanction a
   party because another legal authority erroneously gave it documents. Nor is
   there any authority for striking this deposition based on a disclosure that
   occurred outside this case (especially when the documents were not used in
   this deposition). As a result, I see no reason to override what common sense
   suggests: the appeal of an order requiring a deposition is moot once the
   deposition is over.




                                          11
Case: 19-31023     Document: 00515614992           Page: 12   Date Filed: 10/26/2020




                                    No. 19-31023


          I thus would not decide the difficult statutory questions about whether
   the PCOAB should have turned over these documents. Now that the FDIC
   has filed a malpractice action against Ernst & Young, the judge presiding over
   that case could decide the statutory question in deciding whether the
   documents are admissible.




                                         12